Case 1:19-cv-22220-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  CARLOS IRIARTE,

          Plaintiff,

  vs.

  EDITION MANAGEMENT LLC,

        Defendant.
  ___________________________________/
                           DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant, EDITION MANAGEMENT

 LLC. (“Defendant”), by and through its undersigned counsel, hereby gives notice that the civil

 action identified as Carlos Iriarte v. Edition Management LLC, Case No. 2019-010712-CA-01,

 currently pending in state court in the Eleventh Judicial Circuit, in and for Miami-Dade County,

 Florida (“Eleventh Judicial Circuit”), is removed to this Court without waiving any rights to which

 Defendant may be entitled, and states:

  I.    REMOVAL IS TIMELY
        1.      On or about April 16, 2019, Plaintiff commenced this action against Defendant in

 the Eleventh Judicial Circuit. On May 1, 2019, Defendant’s registered agent received, through

 service, a copy of the initial pleading setting forth the claim for relief upon which this action is

 based. See Return of Service, attached hereto as Exhibit “A.”

        2.      Pursuant to 28 U.S.C. §1446(b)(2)(B), this Notice of Removal is timely because it

 is filed within thirty (30) days after Defendant received a copy of the initial pleading setting forth

 the claim for relief upon which the above-captioned cause is based.



                                                   1
Case 1:19-cv-22220-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 2 of 4



  II.   REMOVAL BASED ON FEDERAL QUESTION JURISDICTION IS PROPER
        3.      Pursuant to 28 U.S.C. §1331, this is a civil action brought in a state court of which

 the district courts of the United States have original jurisdiction because Plaintiff has alleged

 violations of federal law in his Complaint. See Plaintiff’s Complaint, attached hereto as Exhibit

 “B.” Plaintiff has pled that Defendant: (i) discriminated against him on the basis of his age, in

 violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C § 621-634 (“ADEA”);

 and (ii) retaliated against him under the ADEA. Accordingly, removal of this action is proper

 under 28 U.S.C. §1441 because the civil action arises under the laws of the United States.

 III.   THE COURT HAS SUPPLEMENTAL JURISDICTION OVER PLAINTIFF’S REMAINING CLAIM
        4.      Plaintiff’s remaining allegations of age discrimination and retaliation brought under

 the Florida Civil Rights Act of 1992, § 760, et seq., Florida Statutes (“FCRA”), are so related to

 the claims in this action within the original jurisdiction of this Court that they form part of the

 same case or controversy, namely; Plaintiff’s employment with Defendant, and the allegations of

 discrimination and retaliation by Plaintiff against Defendant. Accordingly, pursuant to 28 U.S.C.

 §1367(a), this Court has supplemental jurisdiction of Plaintiff’s state law claims.

 IV.    REMOVAL TO THE SOUTHERN DISTRICT OF FLORIDA IS PROPER
        5.      Pursuant to 28 U.S.C. §1446(a), the United Stated District Court for the Southern

 District of Florida, Miami Division (“Southern District of Florida”) is the judicial district and

 division embracing the Eleventh Judicial Circuit, where this case was brought and is pending, and

 is therefore the proper district court and division to which this case must be removed.

  V.    ALL REQUIREMENTS NECESSARY FOR REMOVAL HAVE BEEN MET
        6.      Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings, and orders that

 have to date been served upon Defendant are attached hereto as Exhibit “C.”




                                                  2
Case 1:19-cv-22220-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 3 of 4



        7.      There are no motions currently pending in this action in the Eleventh Judicial

 Circuit. Accordingly, there are no pending motions or documents being filed along with this

 Notice of Removal, as would otherwise be required.

        8.      Pursuant to 28 U.S.C. §1446(d), promptly after the filing and service of this Notice

 of Removal, Defendant’s Notice to Plaintiff of Removal will be served upon the following counsel

 for Plaintiff via email: Rainier Regueiro, Esq., REMER & GEORGES-PIERRE, PLLC, 319

 Clematis Street, Suite 606, West Palm Beach, FL 33401, rregueiro@rgpattorneys.com.

        9.      Further, pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal, along

 with Defendant’s Notice to Plaintiff of Removal, will be filed with the Clerk of the Court for the

 Eleventh Judicial Circuit. See Notice of Removed Action, attached as Exhibit “D.”

        WHEREFORE, Defendant respectfully gives notice of the removal of this action currently

 pending in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida to the United States District Court for the Southern District of Florida.

 Respectfully submitted this 31st of May, 2019,
                                              FORDHARRISON LLP

                                              /s/Fabian A. Ruiz
                                              Dawn Siler-Nixon, Esq.
                                              Florida Bar No. 993360
                                              dsiler-nixon@fordharrison.com
                                              101 E Kennedy Blvd, Suite 900
                                              Tampa, FL 33602-5133
                                              Telephone: 813-261-7834
                                              Fax: 813-261-7899

                                              Fabian A. Ruiz, Esq.
                                              Florida Bar No. 117928
                                              fruiz@fordharrison.com
                                              One S.E. 3rd Avenue, Suite 2130
                                              Miami, FL 33131
                                              Telephone: (305) 808-2115
                                              Facsimile: (305) 808-2101
                                              Counsel for Defendant

                                                  3
Case 1:19-cv-22220-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 4 of 4




                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on May 31, 2019, I electronically filed the foregoing document
 with the Clerk for the Court using CM/ECF. I also certify that the foregoing document is being
 served this day on all counsel of record or pro se parties identified on the attached Service List in
 a manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
 or in some other authorized manner for those counsel or parties who are not authorized to receive
 electronically Notices of Electronic Filing.
                                          SERVICE LIST
                                     Rainier Regueiro, Esq.
                                  rregueiro@rgpattorneys.com
                              REMER & GEORGES-PIERRE, PLLC
                                 319 Clematis Street, Suite 606
                                  West Palm Beach, FL 33401
                                    Telephone: 305-416-5005
                                       Fax: 561-225-1970

                                                FORDHARRISON LLP
                                                /s/ Fabian A. Ruiz
                                                Fabian A. Ruiz

 WSACTIVELLP:10538062.1
 5/15/19




                                                   4
